

Exhibit 10.1
 
LOAN AGREEMENT


This Agreement is entered into by and between Tianshi International Holdings
Group Limited (“Holdings”), a legal entity incorporated under the law of the
British Virgin Islands, and Tianshi International Investment Group Co., Ltd.
(“Investment”), a legal entity incorporated under the law of the British Virgin
Islands, in Tianjin, China on this 14th day of January, 2008
 
RECITALS
 
Whereas, Holdings and Investment have entered into a Sale and Purchase Agreement
dated December 20, 2007, pursuant to which Holdings will acquire 100% of the
registered share capital of Tianjin Tiens Life Resources Co., Ltd. (“Life
Resources”), a legal entity incorporated under the law of the People’s Republic
of China China, from Investment; and
 
Whereas, the transfer of the share capital of Life Resources requires the
government’s approval to become final; and
 
Whereas, Life Resource needs to increase its registered share capital; and
 
Whereas, Holdings desires to provide a loan to Investment to increase the
registered share capital of Life Resources.
 
Now, therefore, the parties do hereby agree as follows.
 
AGREEMENT



1.
Loan

 
Holdings agrees to loan Four Million One Hundred Thousand U.S. dollars
(US$4,100,000) (the “Loan”) to Investment for the duration of the term of this
Loan Agreement. The Loan shall be interest free.
 
2.
Term

 
The Loan will begin on the effective date of this Agreement and shall be repaid
by Investment on March 31, 2008, provided however, that if the government
approves the transfer of the registered capital of Life Resources prior to March
31, 2008, the Loan shall be cancelled and this Loan Agreement shall terminate as
of  the date of such government approval and Investment shall not be required to
repay the Loan to Holdings.


--------------------------------------------------------------------------------


 

3.
Purpose of the Loan

 
The Loan shall only be used by Investment to increase the registered capital of
Life Resources, and Holdings has the right to accelerate the repayment of the
Loan if this provision is breached by Investment.



4.
Effective Date

 
This Agreement is effective as of the date first written above.



Party A: Tianshi International Holdings Group Limited
Address: 29th Floor No. 133 Wanzai Road HongKong
Legal Representative: Jinyuan Li



/s/ Jinyuan Li
By: Jinyuan Li


Party B: Tianshi International Investment Group Co., Ltd. (BVI)
Address: Room 2402-03, 24/F., New York Life Tower, Windsor House, 311 Gloucester
Road, Causeway Bay, Hong Kong
Legal Representative: Jinyuan Li


/s/ Jinyuan Li
By: Jinyuan Li



2

--------------------------------------------------------------------------------

